        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 1 of 40




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE: RAIL FREIGHT FUEL SURCHARGE                         MDL Docket No. 2925
 ANTITRUST LITIGATION (NO. II)                              Misc. No. 20-008 (BAH)


 This document relates to:

 ALL CASES
 __________________________________________

                                   JOINT STATUS REPORT

       At the May 6, 2021, Status Conference, the Court directed the parties to submit a status

report by June 14, 2021, addressing the extension of the current fact discovery deadline, a proposed

date for the submission of the next joint status report, a proposed date for the next status

conference, and any other issues that the parties believe need to be raised with the Court. Hr’g Tr.

at 12:16-25 (May 6, 2021). Plaintiffs and Defendants have met and conferred for the past five

weeks, but have been unable to agree on a joint proposal for extending the fact discovery deadline.

The parties have set forth below their respective positions on this issue.

       The parties propose that the next status conference be held at the Court’s earliest

convenience. The parties do not believe that another status report is necessary before that status

conference, but, if the Court believes there are additional issues the parties should address, the

parties propose submitting a joint status report 3 days before the status conference.

I.     PLAINTIFFS’ STATEMENT

       A.      Plaintiffs’ Statement on Status of Discovery

       The Parties are each proposing to the Court an adjustment to the fact discovery schedule,

which, in turn, will materially affect the balance of the MDL schedule. Plaintiffs’ proposal is that

the end of fact discovery be extended by 3 months, to December 31, 2021, Defendants’ proposal
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 2 of 40




is an extension of 14 months, to December 2, 2022. Defendants’ proposed extension is not only

more than four times longer than Plaintiffs’ proposal, it is also nearly double the amount of time

that Defendants originally told this Court they would need to take depositions when they first

proposed a schedule for these cases.

       There are two major reasons for the Parties’ significantly different views on the amount of

time needed to conclude fact discovery.

       First, Plaintiffs have embraced the Court’s message at hearings to separate discovery

“needs” from “wants,” and have focused on the discovery that is truly necessary. Plaintiffs are

also mindful that this action began over 14 years ago and that it is important for this MDL II to

proceed in an efficient manner. As a result, despite the variety of Plaintiffs involved, they have

collaborated to identify a list of around 50 defense fact witnesses whom Plaintiffs would depose,1

plus 30(b)(6) depositions of each Defendant. Additionally, to allow the Parties to focus on the

depositions they need while protecting them from possible surprises later, Plaintiffs proposed that

all Parties reserve the right to depose anyone who submits a declaration supporting any Party’s

summary judgment papers or shows up on any Party’s witness list for trial.2

       In contrast, Defendants identified 662 witness depositions, plus Rule 30(b)(6) depositions

of each Plaintiff. Defendants told the Court that they “are looking at anywhere from 600 to 1,000

depositions in this case.” Status Conf. May 6, 2021, Hrg. Tr. at 6:25 to 7:1, Ex. A. On the eve of

the May 6, 2021 Status Conference, Defendants served this list on Plaintiffs and demanded dates


       1
                To determine this list, the Plaintiff Group engaged in detailed internal discussions
to identify proposed Defendant deponents who, based on Plaintiffs’ current knowledge, should be
able to address issues specific to Plaintiffs in this MDL. Plaintiffs have, of course, not seen
Defendants’ MDL II document productions, which are not expected to be substantially complete
for several weeks. The individuals on Plaintiffs’ list may change, including based on those
productions or the availability of witnesses.
       2
               See Plaintiffs’ letter to Defendants dated May 17, 2021, at 2, Ex. B.


                                                 2
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 3 of 40




for each proposed deponent. Shortly after the status conference, Defendants promptly backtracked

and said that they were not actually asking to depose all of the listed witnesses. Despite subsequent

requests from Plaintiffs, however, Defendants have not articulated a more reasonable final list of

witnesses they believe they actually need.3

       Defendants still maintain that they likely need around 600 Plaintiff depositions.

Defendants justify the number of Plaintiff witnesses based on Defendants’ count of more than 300

Plaintiffs in this MDL. (This number itself is misleading in the context of identifying deponents,

because it is composed of nearly 100 corporate families, many of whom have the same rail freight

purchasing personnel who would testify on behalf of all corporate family members.) However,

Defendants have known the rough number of Plaintiffs since the start of this MDL and, at that

time, proposed half as many depositions to be taken over roughly eight months. See E.C.F. 78 at

10 (Parties’ May 8, 2020 Preliminary Status Report). Defendants now contend that they will need

at least 14 months or possibly more to take fact depositions. That some new cases have been filed

since last year in no way justifies Defendants’ attempt to nearly double the amount of time that

they claim is needed for fact depositions.4 Defendants may be taking this extreme position in the

hope that the Court will split the difference between proposals and grant Defendants a lengthy

extension.




       3
                 See Plaintiffs’ letter to Defendants dated June 2, 2021, at 2, Ex. C. Plaintiffs have
since learned that, to come up with their list, Defendants simply included all individuals listed in
Plaintiffs’ initial disclosures, virtually every document custodian, and some other individuals –
without regard to information previously provided to them by Plaintiffs during previous
negotiations. Indeed, Defendants’ “list” includes people who Plaintiffs informed Defendants were
not involved in rail freight procurement, no longer worked for a Plaintiff, or are deceased.
       4
               Plaintiffs filed just over 20 new Complaints in this MDL since the initial Status
Conference.


                                                  3
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 4 of 40




       This, then, leads to the second major reason for the Parties’ disagreement regarding the fact

discovery schedule – each side’s commitment to devote the resources necessary to complete fact

discovery on a reasonably prompt timetable. This case needs to get resolved. Defendants’

conspiracy started nearly 20 years ago. Plaintiff shippers victimized by Defendants’ conspiracy

have been waiting for justice for a very, very long time – during which Defendants have had the

benefit of the overcharge payments they received because of the conspiracy.

       Under the circumstances, each Plaintiff law firm is committed to taking and defending the

depositions that the Parties reasonably require on the timetable that Plaintiffs propose. To that

end, despite serious disagreement with Defendants’ numbers and proposed deponents (outlined in

further detail below), Plaintiffs accepted Defendants’ framework to proceed with depositions in

pre-determined groupings (though Plaintiffs have adjusted the proposed groupings so that all

depositions can be completed this year). Several Plaintiff law firms have already proposed specific

deposition dates, and other Plaintiff laws firms are working with their clients to determine when

witnesses can be available for deposition. Plaintiffs have communicated to Defendants multiple

times that Plaintiffs will devote the resources necessary to complete the depositions of their clients,

and those of Defendants’ witnesses, on the timetable that Plaintiffs propose.

       Defendants, by contrast, appear unwilling to commit the resources necessary to complete

discovery on a timetable that they themselves previously told the Court they could meet. See

Preliminary Report of the Parties, ECF No. 78 at 10 (committing to 8-month deposition timetable

for approximately 300 Plaintiffs, ending by September 30, 2021).5 Despite being represented by

some of the largest law firms in the United States or in the world, and each Defendant having at




       5
               Nothing has changed in this MDL to warrant Defendants’ doubling (or more) of
the time they claim to need to take depositions.


                                                  4
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 5 of 40




least two separate law firms representing it in this MDL, Defendants claim that they can only

take ten depositions a week.

       Plaintiffs acknowledge the challenge that litigation presents for Defendants (and

Plaintiffs). But it is unacceptable to delay the discovery schedule so much by refusing to devote

resources to completing the discovery Defendants claim they need. Defendants must acknowledge

that the need to litigate multiple individual actions simultaneously is the foreseeable and inevitable

consequence of their long-held – and ultimately successful – strategy to oppose class certification

and atomize Plaintiffs’ claims. Plaintiffs acknowledge that Defendants’ deposition plan will

require more resources of Defendants than of Plaintiffs. But Plaintiffs respectfully submit that this

is inherent in the type of non-Class litigation that Defendants themselves sought. No doubt the

attorneys on all sides of this case will be busy, but that is necessary to move these longstanding

cases to a conclusion on a reasonable schedule.

       Extending the fact discovery deadline until December 31, 2021, as Plaintiffs propose, will

incentivize counsel on both sides to separate needs from wants and depose only those fact

witnesses whose testimony is truly needed. Deadlines focus the Parties and counsel on what truly

needs to be done, while long delays encourage unnecessary discovery and even more delays.

Defendants and their law firms will adapt to the schedule, as will Plaintiffs and their counsel. Once

the Court adjusts the fact (and expert discovery) milestones, all of the considerable time and

resources that have been expended by the Parties’ counsel for months in navigating the current

dispute can be re-directed to doing the hard work necessary to complete this case on the timetable

set by the Court.

       As discussed in more detail below, Plaintiffs, therefore, request that any discovery

extension be limited in nature and that fact discovery conclude no later than December 31, 2021.




                                                  5
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 6 of 40




               1.      Plaintiffs’ Efforts to Progress Discovery Through Cooperation and
                       Compromise

       Since the Court set the discovery deadline in May 2020, Plaintiffs have worked hard to

move discovery forward. Plaintiffs began trying to engage Defendants on document custodians

and search terms in July 2020, but were met with immediate resistance from Defendants. To try

to complete promptly the process of negotiating objections to discovery requests, custodians and

search terms, Plaintiffs asked for two standing meet and confers per week, but Defendants would

agree to only one per week. To ensure discovery would not stall, Plaintiffs proposed interim

deadlines for all Parties for custodian and search term discussions to conclude, and also proposed

a substantial completion deadline for document production of March 1, 2021. While Defendants

finally agreed to interim deadlines on the former items, they would not agree to commit to any

date for substantial completion of document production until recently.6

       Over the next several months, Plaintiffs repeatedly narrowed their custodian and search

term requests and did a significant amount of internal work to try to focus their custodial requests

to Defendants including working together in teams by commodity groups (e.g., shippers of coal,

automotive or forest and paper who purchased rail freight shipping services from Defendants) to

narrow their list of custodians to a manageable list of necessary custodians.7

       Across all Plaintiffs, the Parties ultimately agreed to 186 custodians for Defendants – 74

from MDL I, and 112 new custodians in MDL II. Notably, only 17 of those custodians are “global

custodians” for whom Defendants will have to run search terms for all Plaintiffs. The remaining


       6
              Plaintiffs have been working very hard to meet the June 30 deadline for substantial
completion so depositions can be completed without a lengthy extension.
       7
               The railroads explained that they organize their businesses by commodity group.
To facilitate the meet and confer discussions, Plaintiffs likewise organized themselves by
commodity group to ensure that they were coordinating the custodians they sought for each
Defendant in each of their commodity groups.


                                                 6
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 7 of 40




169 custodians are either commodity group-specific, in which Defendants needed to run search

terms only for those Plaintiffs within that commodity group (for some commodity groups, like

automotive, less than ten Plaintiffs), or specific to certain Plaintiffs – and 45 of these custodians

are limited to a single Plaintiff. Thus, while Defendants point to the overall number of custodians,

the reality reflects not only a much more manageable burden but significant coordination and work

on the part of Plaintiffs across shippers to focus on the discovery actually needed.

       Plaintiffs’ desire to avoid motion practice and to expedite discovery resulted in significant

compromises throughout the meet and confer process, including foregoing all MDL I liability

search terms for the pre-May 14, 2007 time period for new custodians, and foregoing all but one

MDL I liability search term8 for the May 14, 2007-December 31, 2008 period. Plaintiffs agreed

to these significant limitations despite the fact that Plaintiffs are running the search terms that

Defendants demanded for the entire relevant time period.

       Plaintiffs granted these concessions on search terms in order to keep the discovery schedule

on track. At no point during the meet and confer process did Defendants raise any concerns about

the discovery deadline. It was not until the March 26, 2021 discovery conference that Defendants

first raised an issue with the October 1 discovery deadline, though they did not convey any

suggestion then about the magnitude of the extension that they would be requesting. Plaintiffs

certainly did not understand at that conference that Defendants were proposing adding years – not

months – to their cases.




       8
                Even that single search string (surcharge* or FSC or FSCs or “s/c”) will be run
only on new MDL II custodians who were not MDL I custodians, and only for the May 14, 2007
- December 31, 2008 period. Plaintiffs requested that period for this single liability search term
because in MDL I, Defendants ended their search for documents as of May 14, 2007, which means
that there has been no discovery of liability for the remainder of the conspiracy period.


                                                 7
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 8 of 40




               2.      Defendants’ List of Plaintiff Depositions

       On April 30, 2021, just a few days before the May 6 Status Conference, Defendants sent

Plaintiffs a list of 780 depositions – 662 fact witnesses and 118 30(b)(6) depositions. Defendants

requested that “Plaintiffs propose workable dates for the depositions,” and included a spreadsheet

with a column labeled “Proposed Deposition Date” for Plaintiffs to populate. 4/30/21, E-mail

from Bryan Kelsey (Jones Day) to all Plaintiffs, Ex. D. A few days later, at the May 6 Status

Conference, Defendants used the number of depositions in their spreadsheet to inform the Court

that they would be seeking a discovery extension.

       It became apparent to Plaintiffs, however, that Defendants’ deposition list was prepared

with little thought and primarily for the purpose of trying to justify a lengthy schedule extension.

Plaintiffs have individually sent a series of letters identifying obvious examples of over-inclusion

of witnesses – including witnesses Plaintiffs had already told Defendants never dealt with rail

freight, were not employed by the company during the relevant time period, or, in some instances

were deceased. See Sample of letters from Plaintiffs, Composite Ex. E. Defendants clearly made

little effort to synthesize the vast amounts of information that they have already received through

the custodian meet and confer process to tailor their list of potential deponents, and they continue

to refuse to narrow their list of proposed deponents as Plaintiffs meet and confer to explain why

many witnesses are inappropriate. Instead, Defendants prefer to use the inflated number of

deponents as a basis to increase the time necessary to complete fact discovery.

       Once the Status Conference was over, and as Plaintiffs had already begun contacting

potential deponents to schedule depositions (per Defendants’ explicit instructions), Defendants

said that they did not want dates for these deponents after all. See Sample of Defendants letters

saying do not schedule the depositions, Composite Ex. F; see also Letter dated 6/2/21 from

Plaintiffs to Defendants re Defendant Depositions, with chronology of discovery disputes, Ex. C.


                                                 8
          Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 9 of 40




          Defendants’ list of potential deponents is not a useful or appropriate tool to determine how

long an extension should be. Defendants’ list proposes an average of 5.5 fact depositions per case

– double the 2-3 depositions per case that Defendants stated would probably suffice in their

Preliminary Report of the Parties. See ECF No. 78 at 10. Indeed, their list includes only 28 cases

in which Defendants requested between one and three 30(b)(1) depositions. For another 30 cases,

Defendants have requested eight or more 30(b)(1) depositions – and as high as 23 for a single

Plaintiff.

          Despite the difficulties caused by Defendants’ changing position about deposition

numbers, Plaintiffs are moving forward. They are meeting and conferring with Defendants to

discuss deponents and are scheduling depositions for relevant witnesses included on Defendants’

proposed list (and, unfortunately, continuing to face Defendants’ refusal to even schedule

depositions they had previously requested).

                 3.      Plaintiffs’ Efforts to Streamline Depositions

          Plaintiffs have worked diligently to streamline discovery in these cases.         Plaintiffs

organized themselves into teams by commodity groups to agree among themselves which

witnesses in each of Defendants’ commodity groups should be deposed.                Rather than use

Defendants’ approach and simply compile every potential witness name Plaintiffs had and merge

them into a single list and demanded dates, Plaintiffs have sought to present a single focused list

of defense witnesses whom they actually need to depose. As a result of this process, Plaintiffs

provided Defendants with a list of around 50 potential deponents, which averages to fewer than

one per Plaintiff and approximately 2 per commodity group, per Defendant. Plaintiffs will also

request 30(b)(6) depositions focused on facts relating to individual Plaintiffs and commodity

groups.




                                                   9
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 10 of 40




       Plaintiffs have also made several sensible proposals that would further streamline

deposition discovery.

       First, Plaintiffs have committed to working with Defendants to identify exactly who

Defendants should depose (i.e., those individuals with substantial relevant knowledge) so

Defendants can avoid wasting resources on individuals who have little or no information.

       Second, Plaintiffs have proposed that the Parties stipulate that, to the extent any Party

produces either: (i) a declarant at summary judgment, or (ii) a trial witness who was not deposed

during discovery, the opposing Party reserves the right to take that declarant’s or trial witness’s

deposition. This is not an unrealistic concern because, in MDL I, Defendants submitted a number

of declarations of witnesses opposing class certification who were not previously deposed. The

depositions of those declarants proved crucial to Judge Freidman’s determination that the self-

serving affidavits were “unpersuasive” – “the most damning portions of almost every single

declaration on which Defendants rely are contradicted by the declarant’s subsequent deposition

testimony.” MDL I Class Certification Opinion, July 13, 2012 (ECF No. 550) at 89. Plaintiffs

understandably want to protect themselves from similar tactics in this case, and their focused list

of deponents has been prepared with the expectation that they would not have to depose everyone

who conceivably might later offer testimony. If Plaintiffs’ proposed stipulation is accepted by

Defendants, then the Parties will be able to communicate who should be deposed now (knowing

the other side’s deposition rights are protected), and neither Party has to seek unnecessary

defensive discovery for fear of missing a declarant or a witness.




                                                10
        Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 11 of 40




        Third, Plaintiffs have proposed a stipulation addressing the authentication and

admissibility of documents as business records, so neither side needs to waste deposition time for

that purpose.9

                 4.     Defendants’ Unwillingness to Take More Than Ten Depositions a Week

        Defendants’ proposed schedule, at least as presented to Plaintiffs over the last several

weeks, is built first, on the inflated number of proposed depositions, and second, on Defendants’

insistence that the Parties are able to and should, take only 10 depositions per week.

        From Plaintiffs’ perspective, the schedule should not be driven by an arbitrary number of

depositions per week. Rather, as in most cases with a firm discovery deadline, the Parties should

devote the resources necessary to meet the Court’s deadline. Plaintiffs are committed to doing just

that.

        Defendants clearly have the resources necessary to participate in and complete the fact

deposition campaign on the timetable proposed by Plaintiffs. Defendants are each represented by

at least two law firms, which include some of the largest law firms in the U.S. and the world. Their

law firms have more 10,000 attorneys, and they promote the substantial resources their firms can

bring to bear on major litigation on short notice. Plaintiffs have also made clear that they anticipate

that the vast majority, if not all, of the depositions will be by videoconference, which would require

no travel time. Plaintiffs have repeatedly suggested that Defendants work together to assign a

specific attorney to a certain Plaintiff or a particular case to minimize the need for global letters to

liaison counsel and work directly with the lawyer on the other side who is responsible for a




        9
               Defendants are considering the stipulation on authentication and admissibility.
Although they rejected the proposed stipulation that Parties could depose witnesses who submit
declarations, as this Status Report due date grew near, they said they would consider proposing
alternatives.


                                                  11
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 12 of 40




particular Plaintiff. In our experience, this works in other complex cases, and it will work here if

the Court makes clear that it expects nothing less. Even accepting Defendants’ inflated list of

deponents, and even without Defendants accepting several of the devices that would streamline

discovery, Defendants have the resources to get fact discovery completed in the time the Court

determines.

               5.      Defendants’ Deposition Scheduling Proposal

       Defendants have proposed organizing the cases into groups for completing depositions.

They would unilaterally assign nine to ten cases per group, and depositions for the cases in each

group would be held during a six week window. This proposal had two important implications.

First, at a pace of ten cases per group, this means there would be ten or more groups of cases,

which implies that the schedule would be extended for approximately 15 months to late 2022 or

even later. Second, it means that cases assigned to later groups essentially would be stayed for a

year or more, and those Plaintiffs would be unable to progress their cases.

       Plaintiffs have offered a compromise, working within the framework for deposition

discovery that Defendants suggested. See Letter dated 6/9/21 from Plaintiffs to Defendants re

Deposition Proposal, Ex. G. Defendants proposed a grouping of Plaintiffs in phases of depositions,

and Plaintiffs accepted Defendants’ suggestion to use phasing and counter-proposed the following

phasing schedule:

               Group 1 July 19 - September 10, 2021

               Group 2 September 13 – November 5, 2021

               Group 3 November 8 – December 31, 2021




                                                12
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 13 of 40




       Thus, according to Plaintiffs’ groupings, fact discovery could be completed by the end of

this year. In short, Plaintiffs accepted the form of Defendant’s proposal and presented a workable

schedule to complete fact discovery within a reasonable extension of time.

       By contrast, under Defendants’ proposal, less than a quarter of the cases in this MDL will

complete fact depositions by November 19, 2021. Extrapolating Defendants’ proposal across all

Plaintiffs, some Plaintiffs would not have their first depositions scheduled for another year.

       While Plaintiffs would prefer simply to schedule depositions at the convenience of the

Parties as it is done in virtually every other case, Plaintiffs made a good faith effort with their

counter-proposal. Unfortunately, Defendants rejected Plaintiffs’ proposal and are proceeding to

schedule only those depositions that fall within their own pre-approved groupings, despite

Plaintiffs’ efforts to get more depositions scheduled.

               6.      Further Reporting to the Court

       Finally, Plaintiffs understand that Defendants will propose regular reports to the Court

about the Parties’ progress toward completing depositions. Plaintiffs have asked, but Defendants

have not said exactly what reports they will request, the timeframes for such reports, or how they

might differ from the discovery updates the Parties have been providing in these joint status

reports. Plaintiffs will provide as much detail and address as many specific subjects as the Court

would find useful in whatever time frame the Court instructs. That said, Plaintiffs do not

understand the purpose or utility of the detailed reporting that Defendants apparently plan to

propose. Plaintiffs believe that both sides want to avoid burdening the Court with discovery

disputes unless absolutely necessary.




                                                13
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 14 of 40




               7.      Dispute Regarding Defendants’ Production of Their MDL I Expert
                       Reports

       Plaintiffs served Defendants with a Rule 34 Request for the expert reports that Defendants

served in MDL I. Defendants made only boilerplate, perfunctory objections to those requests,

though they had previously told Judge Friedman that they would provide the MDL I record to

MDL II Plaintiffs. However, to date they have refused to produce the reports they submitted in

MDL I earlier this spring. Unless this issue is resolved soon, Plaintiffs will seek relief from the

Court in the near future.

       B.      Conclusion

       For all of the foregoing reasons, Plaintiffs respectfully submit that an extension of fact

discovery through the end of 2021 is reasonable and sufficient to accommodate necessary

deposition discovery – and this is all the more so if combined with a reservation of rights for any

party to take later the deposition of any previously not-deposed individual that an opposing party

may use as a summary judgment motion declarant or identify as a trial witness.

II.    DEFENDANTS’ STATEMENT

       A.      Defendants’ Proposal

       As Defendants outlined in the April 22, 2021, Joint Status Report, the parties face a

daunting task: scheduling and conducting depositions in over one hundred individual cases,

involving a few hundred Plaintiffs and several hundred potential deponents (most of whom are

former employees). See Joint Status Report at 10-12, 14-15, ECF No. 617 (Apr. 22, 2021). The

Plaintiff-specific discovery that Defendants seek from each Plaintiff is not duplicative of the

discovery conducted in MDL I and was not available in that case. See id. at 10-12. Plaintiffs have

brought more than one hundred individual actions, each of which seeks significant damages for an

alleged conspiracy that lasted for many years. Plaintiffs are proceeding on an individual basis



                                                14
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 15 of 40




precisely because issues common to their claims do not predominate over questions affecting

individual Plaintiffs. In re Rail Freight Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14, 32

(D.D.C. 2017), aff’d 934 F.3d 619 (D.C. Cir. 2019). Accordingly, Defendants should be afforded

reasonable time to conduct the discovery needed to address the respective claims and allegations

of each Plaintiff at summary judgment and, if necessary, at trial.

       As detailed below, Defendants have proposed a plan that would allow both sides to conduct

the discovery necessary in this large and complex MDL in an orderly and efficient manner. In

sharp contrast, Plaintiffs counter-proposed an unreasonable and unrealistic plan: the completion of

all written discovery and depositions of hundreds of individuals having relevant knowledge within

five months. Such a proposal ignores the time needed to prepare witnesses for Rule 30(b)(1) and

30(b)(6) depositions, as well as the time needed to prepare to take such depositions. And, it

certainly does not take into account the logistical challenges of scheduling depositions of hundreds

of former employees, which, as the parties’ experience to date has shown, will be considerable.

These depositions are particularly important in this litigation because many Plaintiffs have

preserved no or very few documents. The practical effect, if not intent, of Plaintiffs’ proposal

would be to deprive Defendants of their substantive rights by materially impairing their ability to

conduct the critical depositions they need to defend against the claims in the more than one hundred

cases in this MDL.

       At the May 6, 2021, status conference, the Court indicated that Defendants did not “have

to press on” regarding the significant challenges of completing fact discovery by the current

October 1, 2021, deadline because the Court had “done [the] math” regarding depositions. Hr’g

Tr. 10:3-4 (May 6. 2021). Moreover, the Court noted that the challenges identified by Defendants

did not come as “a big surprise” because the Court “thought the original discovery schedule in this




                                                15
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 16 of 40




case was quite aggressive.” Id. at 10:5-17. Accordingly, the Court instructed the parties to meet

and confer on “how much time [they] are going to need to complete discovery, and postponement

of the October 1, 2021 deadline,” and thereafter report back. Id. at 12:11-13.

       After meeting and conferring with Plaintiffs, Defendants have developed a responsible and

efficient plan for completing fact discovery and depositions. Defendants propose grouping

Plaintiffs into several Groups, and conducting the depositions for all Plaintiffs within each Group

in separate six-week periods.10 See Ex. H, Letter from Defendants to Plaintiffs’ Liaison Counsel

(June 1, 2021). Under Defendants’ proposal:

              The parties will sort Plaintiffs into 12 Groups each consisting of 9-10 actions.

               Actions involving multiple, entirely unrelated Plaintiffs would be treated as

               multiple actions for the purpose of this grouping.11 As discussed below, there

               presently are 103 individual cases,12 with at least 117 sets of unrelated Plaintiffs in

               this MDL. Defendants understand that Plaintiffs are open to the concept of

               grouping, but seek to add dramatically more Plaintiffs into each group. See Ex. G,

               Letter from Plaintiffs to Defendants (June 9, 2021).


       10
                Defendants understand that scheduling conflicts for some deponents may result in
some depositions being taken outside the six-week period. The expectation, however, is that the
vast majority, if not all, deponents in each Plaintiff grouping would be completed within the six-
week window.
       11
                For example, AK Steel Corp. et al. v. BNSF Railway Co. et al., No. 1:19-cv-02970-
BAH, involves eight separate, unrelated Plaintiff entity groups: AK Steel Corporation, BlueScope
Plaintiffs, CF Industries, Dairyland Power, Dyno Nobel, Entergy Plaintiffs, Exelon, and Wisconsin
Electric Power. And Cemex, Inc. et al. v. BNSF Railway Co. et al., No. 1:20-cv-00269, likewise
involves eight separate, unrelated Plaintiffs: Cemex, Clearwater Paper, Goodyear Tire, Kraft
Heinz, PotlatchDeltic, Rayonier, UPM-Kymmene, and Unilever.
       12
               This number will likely increase to 105 in the coming weeks because two new
related cases were recently filed. See General Motors LLC v. BNSF Railway Co. et al., No. 4:21-
cv-11340-SDD-KGA (E.D. Mich.); Nestlé Purina Petcare Co. et al. v. BNSF Railway Co. et al.,
1:21-cv-01503 (D.D.C.).


                                                 16
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 17 of 40




              Defendants plan to complete depositions for each Group over a separate,

               consecutive six-week period.13 For example, depositions of Plaintiffs in Group 1,

               which includes nine separate actions, would begin on Monday, July 19, 2021 – soon

               after the June 30 substantial completion of document production – and proceed

               through Friday, August 27. Depositions of Plaintiffs in Group 2 would begin on

               Monday, August 30.

              Fact discovery would be completed by Friday, December 2, 2022, which reflects

               twelve, six-week periods – one for each Group – starting on July 19. During this

               fact discovery period, in addition to Defendants’ depositions of Plaintiffs, the

               parties would also complete written discovery and Plaintiffs’ depositions of

               Defendants.14

              The parties would appear before the Court every 12 weeks to report on the progress

               of depositions, whether any issues have arisen in scheduling and taking these

               depositions, and whether the Court’s assistance is required.




       13
                As noted below, Defendants already reached out to Plaintiffs to schedule
depositions in several cases for which it appeared that document production might be completed
early. If a deposition is already scheduled for a particular deponent for a date that does not coincide
with the grouping laid out below, Defendants have proposed moving forward with the agreed upon
date for the convenience of the deponent. In addition, the first deposition is scheduled to take
place on July 14 in an action not included in Group 1 because Defendants agreed to this date in
order to accommodate that particular deponent’s schedule.
       14
               Although Plaintiffs’ depositions of Defendants would not be divided into groups,
Defendants expect that Plaintiffs would reasonably spread those depositions out over the entire
discovery period. To date, Plaintiffs have indicated that they intend to depose 51 Defendant
witnesses but have expressly reserved the right to seek additional depositions as they continue
reviewing their documents and Defendants’ productions. In addition, Plaintiffs have indicated that
they plan on taking numerous 30(b)(6) depositions of each Defendant but, despite multiple
requests, have not provided an estimate of how many such depositions they intend to take.


                                                  17
         Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 18 of 40




         To illustrate how this proposal would work, Defendants proposed three initial groupings to

Plaintiffs, which include the cases that Defendants had identified in April and May as candidates

for early depositions. See Ex. H, Letter from Defendants to Plaintiffs’ Liaison Counsel (June 1,

2021).

          Group 1                          Group 2                          Group 3
    July 19 – August 27              August 30 – October 8          October 11 – November 19
                                                                   AK Steel Corporation, et al. v.
 Boise Cascade Company v.        American Rock Salt Company
                                                                   BNSF Railway Company, et al.
 CSX Transportation, Inc., et    LLC v. BNSF Railway               – Dyno Nobel Plaintiff Only
 al.                             Company, et al.
                                 BMW Manufacturing Co.,            American Honda Motor Co.,
 Century Aluminum
                                 LLC and BMW of North
 Company, et al. v. BNSF                                           Inc. v. CSX Transportation,
                                 America, LLC v. CSX
 Railway Company, et al.                                           Inc., et al.
                                 Transportation, Inc., et al.
 CONSOL Energy Inc. v.           Crowley Maritime Corp., et al.    CalPortland Company v.
 CSX Transportation, Inc., et    v. CSX Transportation, Inc., et   BNSF Railway Company, et
 al.                             al.                               al.
                                                                   Campbell Soup Company, et
 Domino Foods, Inc. v. CSX       Grain Craft, Inc. v. BNSF
                                                                   al. v. BNSF Railway
 Transportation, Inc., et al.    Railway Company, et al.
                                                                   Company, et al.
 GenOn Energy
                                 Grand River Dam Authority v.
 Management, LLC, et al. v.                                        Domtar Corporation v. BNSF
                                 CSXT Transportation, Inc., et
 Union Pacific Railroad                                            Railway Company, et al.
                                 al.
 Company, et al.
 Linde AG and Praxair, Inc.      Keystone Fuels, LLC and      Lansing Board of Water and
 v. CSX Transportation, Inc.,    Conemaugh Fuels, LLC v.      Light v. CSX Transportation,
 et al.                          BNSF Railway Company, et al. Inc., et al.
 Mercedes-Benz USA, LLC                                       NLMK USA, Inc., et al. v.
                                 Kia Motors America, Inc. v.
 v. BNSF Railway                                              BNSF Railway Company, et
                                 BNSF Railway Company, et al.
 Company, et al.                                              al.
 Suzuki Motor of America,        Hyundai Motor America, Inc.  Norfalco LLC and Norfalco
 Inc. v. CSX Transportation,     v. BNSF Railway Company, et Sales v. BNSF Railway
 Inc., et al.                    al.                          Company, et al.
                                 Northern Indiana Public      Sims Group USA Holdings
 Talen Energy Supply, LLC
                                 Service Company LLC v.
 v. BNSF Railway                                              Corporation, et al. v. CSX
                                 Union Pacific Railroad
 Company, et al.                                              Transportation Inc., et al.
                                 Company, et al.
                                 Tronox US Holding Inc. and        The Procter & Gamble
                                 Tronox Inc. v. BNSF Railway       Company, et al. v. BNSF
                                 Company, et al.                   Railway Company, et al.


                                                18
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 19 of 40




        B.      Defendants Have Proposed an Aggressive But Realistic Plan

        Defendants will need to complete Plaintiff-specific discovery for each of the 103 separate

actions in this MDL, involving over 300 Plaintiff entities. Although many of these actions involve

related entities that purchased rail services together, other actions involve unrelated Plaintiffs or

Plaintiffs that are related but purchased rail freight services separately.15 Therefore, the true

number of unique Plaintiffs or Plaintiff groups from which Defendants must seek discovery is

greater than 103. For example, disaggregating the unrelated Plaintiffs on the AK Steel and Cemex

complaints alone results in sixteen cases rather than two, thereby increasing the number of unique

Plaintiffs or Plaintiff groups to at least 117. In addition, because most Plaintiffs transacted business

with multiple Defendants, more than one Defendant needs to identify and review relevant materials

for those Plaintiffs’ depositions.

        A six week schedule for depositions in an antitrust or commercial litigation case is

exceptionally aggressive. For example, the Oxbow matter (No. 11-cv-1049-PLF) involved a

single-shipper fuel surcharge price-fixing claim against BNSF and UP as well as now-dismissed

market allocation and monopolization claims. In that case, fact witness and 30(b)(6) depositions

of the plaintiff were taken over more than five months. Although many of the shippers in this

MDL are much larger than Oxbow and transacted significantly more business with Defendants,

Defendants’ proposal here would result in taking depositions for about ten times as many shippers

in far less than half the time.

        Defendants’ proposal also permits all parties to efficiently prepare for depositions by

providing advance notice of when depositions for particular Plaintiffs should occur and by

clustering the depositions for a particular Plaintiff together in a reasonable window of time. This


        15
             As noted above, AK Steel, No. 1:19-cv-02970, involves eight separate Plaintiffs, as
does Cemex, No. 1:20-cv-00269.


                                                  19
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 20 of 40




approach would allow counsel for both sides to familiarize themselves with the record for a

particular Plaintiff just a single time in the weeks leading up to the depositions for that Plaintiff.

Defendants believe that this clustering will allow the parties to prepare for and complete

depositions faster and more efficiently than if the depositions for each Plaintiff were dispersed

across the fact-discovery period.

       Critically, Defendants’ approach will avoid an inefficient free-for-all, in which dates are

set simultaneously for all cases without regard to the overall schedule and without regard to other

depositions that are being concurrently discussed. That free-for-all approach will likely result in

dead weeks in which no depositions are scheduled, weeks in which very large numbers of

depositions are scheduled, and endless scheduling discussions to resolve these issues. Defendants’

proposal will instead allow depositions to be scheduled in twelve manageable waves, with each

wave scheduled independently from every other wave and each wave scheduled while the

depositions in earlier waves go forward.

       Defendants’ proposal also requires the parties to regularly report to the Court regarding

their progress. Defendants anticipate that these recurring appearances will keep the parties on

track, minimize scheduling disputes, and allow for the early identification and resolution of any

issues that threaten to impede the parties’ discovery efforts. Based on Defendants’ experience

over the last several weeks, Defendants are concerned that, despite good faith and best efforts, it

may be difficult for the parties to set dates in a timely manner in advance of each six-week period

without some judicial supervision.

       C.      Plaintiffs Have Proposed a Wholly Unrealistic Schedule That Would
               Materially Impair Defendants’ Substantive Rights to Prepare for Summary
               Judgment and Trial

       Plaintiffs have indicated that they are open to Defendants’ grouping concept. But they

have proposed only 3 groups of roughly 40 actions each, that all Plaintiff depositions in each group


                                                 20
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 21 of 40




be completed over an eight-week period, and that all depositions and other remaining fact

discovery be completed in slightly over five months. See Ex. G. That pace is not realistic for

Defendants or Plaintiffs. Because there are only 40 week days in each eight-week period,

Plaintiffs’ proposal would require Defendants to complete roughly one case’s worth of depositions

of Plaintiffs on every single week day. And within this same five-month time period, the parties

would also need to complete depositions of the minimum of 51 individual deponents of Defendant

witnesses that Plaintiffs have already indicated they plan to take, along with an unknown number

of 30(b)(6) depositions of Defendants.16 The number of depositions of Defendant witnesses

appears likely to increase because Plaintiffs have expressly reserved the right to seek additional

depositions based on their review of their documents and Defendants’ productions.

       The unreasonableness of Plaintiffs’ proposal is further demonstrated by the fact that their

third grouping would require Defendants to complete all depositions in 41 separate actions during

the end-of-the-year holiday season (November 8 to December 31, 2021) when most witnesses,

especially former employees, are unlikely to be available for many weeks. See Ex. G. Moreover,

dividing Plaintiffs into only three groups risks the free-for-all scheduling chaos that should be

avoided.17




       16
                 Despite repeated requests, Plaintiffs have not provided an estimate of how many
30(b)(6) depositions, or hours of such depositions, they plan to take, except to indicate that each
Plaintiff is unlikely to take a separate 30(b)(6) deposition of each Defendant.
       17
                 Defendants’ recent experience in working with Plaintiffs to schedule certain early
depositions suggests that the parties will not, in fact, be able to efficiently schedule the depositions
for 30 to 40 cases during an eight-week period. In late April and early May, Defendants contacted
Plaintiffs’ counsel in multiple cases where it appeared that document production could be
completed prior to the agreed-upon June 30 substantial completion date. Defendants requested
that the parties work together to find deposition dates in June, but the few Plaintiffs that responded
to this effort offered dates in late July, August, and September, not June.


                                                  21
         Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 22 of 40




         Plaintiffs’ proposal is plainly not a realistic schedule for preparing for and completing

hundreds of depositions in an orderly and efficient manner. While Plaintiffs frame this dispute as

a simple staffing or scheduling issue, their proposal is actually a thinly veiled attempt to prevent

Defendants from developing the factual record that will contradict Plaintiffs’ allegations. By

creating a chaotic free-for-all and attempting to compress all depositions into a narrow window,

Plaintiffs’ proposal would effectively limit Defendants’ ability to properly defend themselves and

obtain critical discovery in these complex cases. Having pushed American Pipe tolling to its

farthest reaches, and with many Plaintiffs having disposed of their relevant documents along the

way, witness deposition testimony will be even more critical in these cases. Plaintiffs each had

their own unique contract negotiation history with Defendants. Defendants are entitled to “a full

opportunity to conduct discovery,” which includes reasonable time to complete the hundreds of

depositions necessary in these cases to develop the record of those negotiations. Breen v. Peters,

474 F. Supp. 2d 1, 7 (D.D.C. 2007) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986)). Plaintiffs should not now be able to wield the discovery schedule as a sword to limit

Defendants’ ability and substantive right to develop that factual record.

         D.     The Relevant Circumstances Support Defendants’ Proposal and Show Why
                Plaintiffs’ Proposal is Unreasonable

         Defendants request that the Court adopt Defendants’ proposal for the reasons set forth

below.

                1.     Number of Depositions

                       (a)     This MDL Involves Hundreds of Plaintiffs, Which Will Require
                               Hundreds of Depositions

         Defendants have no interest in taking unnecessary depositions; that approach would simply

run up Defendants’ own costs and distract Defendants from focusing on the key witnesses and

facts for each Plaintiff. Defendants are therefore working with Plaintiffs to identify the right set


                                                22
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 23 of 40




of deponents for each case, and the parties have been exchanging correspondence on this issue as

well as scheduling meet and confers.18 Document production is not complete and both sides have

recognized that they may need to add or drop deponents after reviewing these productions.

       Nevertheless, even in the best case scenario, hundreds of depositions will be necessary in

this MDL,19 and that stark reality has informed Defendants’ scheduling proposal. Plaintiffs

themselves admitted as much at the initial status conference: As Plaintiffs explained, in their view,

Olin, “[o]ne of the named plaintiffs [in MDL I] ... is very comparable to the types of companies

that we have now” in MDL II, and Defendants took “four depositions of Olin witnesses.” Hr’g Tr.

27:10-22 (May 22, 2020). In fact, many Plaintiffs, like Maersk, Ford, the Dow Chemical

Company, and UPS, are very significantly larger than Olin and are among the largest consumers

of domestic freight transportation. But even if, as Plaintiffs’ counsel suggested, Defendants take

an average of just 4 depositions per complaint, then they will need to take over 400 depositions.


       18
                Defendants’ proposal will assist the parties in working cooperatively to eliminate
unnecessary depositions. For example, Plaintiffs have claimed that certain depositions Defendants
tentatively plan to take are unnecessary and have asked Defendants to defer taking those
depositions until after deposing other witnesses for those Plaintiffs. But under Plaintiffs’ proposal,
it is unlikely the parties will have the time or organization to sequence depositions in this way
across over 100 actions in a five-month period.
       19
                Plaintiffs have suggested in recent correspondence that Defendants previously
advised the Court that an eight-month period for depositions and two to three depositions per case
could be sufficient. Ex. G at 2 n.1 (citing Preliminary Report of the Parties, ECF No. 78 (May 8,
2020)). To the extent Plaintiffs are suggesting that Defendants’ statements in the Preliminary
Report are inconsistent with their current proposal, that is incorrect. In the Preliminary Report,
Defendants noted that there were “300 individual shippers” in this litigation, and that assuming
two to three depositions for “each Plaintiff” (not each case) “the number of potential depositions
of the Plaintiffs alone are in the hundreds.” Prelim. Rep. at 10, ECF No. 78 (emphasis added).
And, although Defendants did previously suggest an eight-month period for depositions, that
proposal was (a) before Defendants had received Plaintiffs’ initial disclosures or conferred with
Plaintiffs regarding custodians, and (b) before the number of cases in this MDL increased from
approximately 84 to approximately 103 (a nearly 25% increase). In fact, Defendants noted at the
time that the parties would be in a better position to assess the deposition schedule once document
discovery was complete and that “issues regarding the scope of deposition discovery can be more
efficiently addressed once the parties have the benefit of each other’s documents.” Id. at 9.


                                                 23
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 24 of 40




And, if Defendants take, on average, 4 depositions per Plaintiff – recognizing that some Plaintiffs

are large entities with significant traffic that will require more than 4 depositions, and other

Plaintiffs are small entities or affiliates of other Plaintiffs that will require fewer than 4 depositions

– they will need to take over 1,200 depositions.

        As another data point, on April 30, 2021, Defendants provided Plaintiffs with a list that

tentatively identified depositions that Defendants may need to take. This list was primarily based

on individuals identified in Plaintiffs’ own initial disclosures and agreed-upon custodians, and it

was supplemented with additional names identified by Defendants. Defendants’ list identified

approximately 660 depositions, not including depositions under Rule 30(b)(6). Defendants

expressly acknowledged that some names would likely come off the list and other names would

be added, but this list provided a rough approximation of the number of depositions that

Defendants will likely need to take.

        Plaintiffs have raised various complaints about some of the names on Defendants’ April

30 list, but they have not shown that this list is an unreasonable approximation of the number of

Plaintiff depositions that will be necessary.20 To the contrary, and despite repeated express

requests, Plaintiffs have declined to provide even a rough estimate of the total number of

depositions they believe would be appropriate in this litigation. Defendants do not understand how




        20
                 For example, in recent correspondence Plaintiffs complained that Defendants
identified 24 potential depositions for one Plaintiff group. Ex. G at 2 n.1. Defendants presume
that Plaintiffs are referring to the Lansing Ethanol Plaintiffs. The Lansing Ethanol Plaintiffs are a
group of 6 Plaintiffs that collectively identified 22 witnesses on their initial disclosures. Moreover,
because the Lansing Ethanol Plaintiffs generally did not retain custodial documents and because
Lansing’s counsel was unable to join meet and confer calls regarding custodians due to personal
circumstances, Defendants lack the clarity necessary to further refine their list at this time.
Plaintiffs’ reference to one unique outlier does not suggest that Defendants have not identified a
reasonable approximation of the number of depositions that will be necessary in this proceeding.


                                                   24
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 25 of 40




Plaintiffs determined that December 2021 would be the appropriate fact discovery cut-off without

even a rough sense of the number of depositions that will be necessary.

       Defendants’ proposal to complete these depositions – along with other fact discovery – by

December 2, 2022, would require depositions to be completed at a rapid clip and on multiple

tracks. Assuming that Defendants take 660 depositions, they would need to take approximately

10 depositions a week, on average, between July 19, 2021, and December 2, 2022, not accounting

for any holidays or depositions under Rule 30(b)(6). Even if Defendants end up taking just 4

depositions for each complaint, Defendants will need to take almost six depositions a week from

July 19 until next December.

                       (b)     Plaintiffs’ Proposal to Defer Depositions is Unworkable

       Plaintiffs have suggested that the parties can reduce the number of depositions necessary

by deferring depositions until during or after summary judgment. Under Plaintiffs’ proposal, the

parties could take the deposition of any witness who submits a declaration in connection with

summary judgment or appears on a trial list, if the witness was not previously deposed. This

proposal does not truly reduce necessary discovery. Instead, it simply defers it until later and

invites a procedural morass after expert reports are prepared and summary judgment motions are

filed. In any event, Plaintiffs’ proposal would not significantly reduce the number of necessary

depositions.

       First, Defendants are taking this Plaintiff-specific discovery precisely so that they can

identify the facts that will support motions for summary judgment or their trial defenses. This

discovery is particularly important in this MDL because, given the passage of time, many Plaintiffs

have indicated that they have retained no or very limited materials from the relevant period.

Defendants therefore need to take depositions to develop the factual record. Once Defendants

have already filed their motions, it will be too late to learn those facts from Plaintiffs’ witnesses.


                                                 25
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 26 of 40




Moreover, Plaintiffs’ proposal to conduct depositions during or after summary judgment will likely

result in the Court having to adjudicate less focused and informed motions, thereby adding to the

Court’s burden.

       Second, Plaintiffs’ proposal simply kicks the can down the road. Defendants do not think

that it will be logistically simpler to take depositions in the midst of summary judgment or trial

preparation. Instead, those depositions will distract the parties from the work at hand. Moreover,

given the passage of time, Defendants are interested in preserving testimony now rather than

risking further degradation of memories and unavailability of witnesses as a result of retirement or

health problems.

                 2.     Deposition Scheduling

       The parties’ ability to schedule these depositions is further complicated by the fact that

many, if not most, of the depositions that defendants will need to take are of Plaintiffs’ former

employees.       For example, there are three Plaintiffs on the complaint for GenOn Energy

Management, LLC et al. v. Union Pacific Railroad Co. et al., No. 1:20-cv-00328, and Defendants

tentatively proposed four deponents.      Only one of these deponents is a current employee.

Defendants anticipate that scheduling these former-employee depositions will require substantial

effort by the parties to coordinate with these witnesses. Plaintiffs have indicated that, in general,

while they hope to represent these former employees, that decision will need to be made on a case-

by-case basis.

       Defendants also asked Plaintiffs how much lead time they need to make witnesses available

for depositions after the deposition is noticed (e.g., 30 days from the noticing date). See Ex. I,

May 12, 2021 Email from A. Conley to S. Bojedla et al. Plaintiffs declined to commit to any

particular time period, including because many of the potential deponents are former employees.




                                                 26
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 27 of 40




Defendants are concerned that, although Plaintiffs claim that they will be able to rapidly make

hundreds of deponents available for depositions, they will not actually be able to do so.

       Indeed, as noted above, Defendants’ experience in attempting to schedule depositions in

June confirms that Plaintiffs’ optimism is unfounded. Although, in late April and early May,

Defendants requested June deposition dates for certain Plaintiffs, those Plaintiffs ultimately

offered dates in late July, August, and September.

       Similarly, during a June 10, 2021, meet and confer, Quinn Emanuel, which serves as one

of Plaintiffs’ liaison counsel, initially indicated that they were uncertain as to whether they would

represent the former employees of one of their clients or facilitate their depositions and that

Defendants would have to first track down and subpoena these witnesses. Although counsel has

since indicated that they may attempt to reach out to these former employees, the need for such

coordination and back-and-forth discussions on a witness-by-witness basis makes Plaintiffs’

proposed December 31, 2021, discovery deadline all the more unrealistic and unreasonable.

               3.      Other Discovery

       In addition to hundreds of depositions of Plaintiffs, the parties will also need to complete

other fact discovery. Most significantly, Plaintiffs have indicated that they intend to take at least

approximately 51 Rule 30(b)(1) depositions of Defendants and an as-yet unspecified number of

Rule 30(b)(6) depositions by various Plaintiffs or Plaintiff groups. Many of the depositions

proposed for Defendants are of former employees, which, as with depositions of Plaintiffs’ former

employees, raises scheduling complications. And Plaintiffs have indicated that they may request

additional depositions of Defendants after reviewing the parties’ document productions. Beyond

depositions, the parties will also need to propound and respond to any written discovery during

this period.




                                                 27
       Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 28 of 40




       Any suggestion by Plaintiffs that this dispute is simply a resource issue and that Defendants

should just add dozens of additional lawyers to each of their case teams is disingenuous.

Defendants have been devoting enormous resources to move these cases forward in an expeditious

and professionally responsible manner. For example, while document review is still ongoing,

Union Pacific alone has already produced more documents (well ahead of the June 30 substantial

completion target date) than the hundreds of Plaintiffs combined. And, Defendants have expended

significant time and resources prioritizing the production of large numbers of contracts and price

authorities because many Plaintiffs failed to preserve such business records.

       Plaintiffs’ proposed five-month schedule does not come close to providing adequate time

for all these tasks and, as noted, would substantively impede Defendants’ rights to develop the

discovery record to prepare these cases for summary judgment or, if necessary, trial. In fact, in

Defendants’ view, it will be a very daunting effort to complete these tasks even under the

timeframe proposed by Defendants. However, Defendants are mindful of the Court’s desire to

move these cases forward promptly and are prepared to make every reasonable effort to complete

fact discovery in the more than one hundred individual cases in this MDL by the end of next year.

                                         *      *       *

       Defendants respectfully request that the Court extend the fact discovery deadline to

December 2, 2022, for the reasons described above, and instruct the parties to jointly submit a

deposition protocol that is consistent with Defendants’ proposal.

Dated: June 14, 2021                                 Respectfully submitted,




                                                28
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 29 of 40




s/ Alden L. Atkins
Craig P. Seebald (D.C. Bar No. 438968)
Alden L. Atkins (D.C. Bar No. 00393922)
Lindsey R. Vaala (D.C. Bar No. 974770)
VINSON & ELKINS LLP
2200 Pennsylvania Avenue, N.W.
Suite 500 West
Washington, D.C. 20037
Tel: (202) 639-6500
Fax: (202) 639-6604
E-mail: cseebald@velaw.com
         aatkins@velaw.com
         lvaala@velaw.com

s/ John H. LeSeur
John H. LeSeur (D.C. Bar No. 293357)
Frank J. Pergolizzi (D.C. Bar No. 405174)
Peter A. Pfohl (D.C. Bar No. 456854)
Daniel M. Jaffe (D.C. Bar No. 461185)
SLOVER & LOFTUS LLP
1224 Seventeenth Street, N.W.
Washington, D.C. 20036
Tel: (202) 347-7170
Fax: (202) 347-3619
E-mail: jhl@sloverandloftus.com
         fjp@sloverandloftus.com
         pap@sloverandloftus.com
         dmj@sloverandloftus.com

Attorneys for Plaintiffs AK Steel Corporation;
Bel-Ray Company, LLC; Calumet Branded
Products, LLC; Calumet Cotton Valley
Refining, LLC; Calumet Dickinson Refining,
LLC; Calumet Karns City Refining, LLC;
Calumet Montana Refining, LLC; Calumet
Operating, LLC; Calumet Princeton Refining;
LLC; Calumet Refining, LLC; Calumet
Shreveport Refining, LLC; Calumet Specialty
Products Partners, L.P.; CF Industries, Inc.;
Dairyland Power Cooperative; Dyno Nobel,
Inc.; Entergy Arkansas, LLC; Entergy
Louisiana, LLC; Exelon Generation Company,
LLC; Kurlin Company, LLC; NorFalco LLC;
NorFalco Sales; North Star BlueScope Steel
LLC; Steelscape, LLC; and Wisconsin Electric
Power Company



                                             29
      Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 30 of 40




s/ Michael D. Hausfeld                             s/ Stephen R. Neuwirth
Michael D. Hausfeld, Esquire                       Stephen R. Neuwirth, Esquire
Brian A. Ratner, Esquire                           Sami H. Rashid, Esquire
Sathya S. Gosselin, Esquire                        Viola Trebicka, Esquire
Melinda R. Coolidge, Esquire                       QUINN EMANUEL URGUHART & SULLIVAN
Swathi Bojedla, Esquire                            51 Madison Avenue
Theodore F. DiSalvo, Esquire                       22nd Floor
Halli E. Spraggins, Esquire                        New York, N.Y. 10010
HAUSFELD LLP                                       Tel: (212) 849-7000
888 16th Street, N.W.                              Fax: (212) 849-7100
Suite 300                                          E-mail: stephenneuwirth@quinnemanuel.com
Washington, D.C. 20006                                     samirashid@quinnemanuel.com
Tel: (202) 540-7200                                        violatrebicka@quinnemanuel.com
E-mail: mhausfeld@hausfeld.com
          bratner@hausfeld.com                     Attorneys for Plaintiffs Alcoa Corporation,
          sgosselin@hausfeld.com                   Arconic, Inc.; Alcoa Fuels, Inc.; Alcoa Power
          mcoolidge@hausfeld.com                   Generating, Inc.; Eastalco Aluminum Company;
          sbojedla@hausfeld.com                    Intalco Aluminum, LLC; Reynolds Metal
          tdisalvo@hausfeld.com                    Company; Alcoa World Alumina, LLC; Alumax
          hspraggins@hausfeld.com                  Mill Products, Inc.; The Amalgamated Sugar
                                                   Company, LLC; American Rock Salt Company
Seth R. Gassman, Esquire                           LLC; AP Møller – Mærsk A/S; Mærsk Inc.;
HAUSFELD LLP                                       Maersk Line UK Limited; Axiall Corporation;
600 Montgomery Street                              Axiall, LLC; Westlake Styrene LLC; Westlake
Suite 3200                                         Petrochemicals LLC; Westlake Polymers LLC;
San Francisco, CA 94111                            Westlake Vinyls Inc.; Westlake Vinyls Company
Tel: (415) 633-1908                                LP; WPT LLC; Westlake Longview
E-mail: sgassman@hausfeld.com                      Corporation; Westlake Management Services,
                                                   Inc.; BASF Corporation; BASF Catalysts LLC;
Attorneys for American Honda Motor Co.,            Cognis USA LLC; ProCat Testing LLC;
Inc.; BMW Manufacturing Co., LLC and BMW           California Steel Industries, Inc.; Campbell Soup
of North America, LLC; Boise Cascade               Supply Company L.L.C.; Campbell Company of
Company; Central Transport International,          Canada; Campbell FoodService Company;
Inc., Central Transport, Inc.,                     Joseph Campbell Company; CertainTeed LLC;
Logistics Insight Corp., and Transport             Saint-Gobain Ceramics & Plastics, Inc.; Bird
Communications Systems II, L.L.C. CONSOL           Incorporated’ CertainTeed Canada, Inc.;
Energy, Inc.; CRH Americas, Inc., Preferred        CertainTeed Gypsum & Ceiling Manufacturing,
Materials, Inc., Ash Grove Cement Company,         Inc.; CertainTeed Gypsum Manufacturing, Inc.;
The Shelly Company, Big River Industries, Inc.,    CertainTeed Gypsum NC, Inc.; CertainTeed
Oldcastle APG West, Inc., and Pennsy Supply        Gypsum West Virginia, Inc.; CertainTeed
Inc.; Crowley Maritime Corporation, Crowley        Gypsum, Inc.; CertainTeed Ceilings
Logistics, Inc., and Crowley Liner Services,       Corporation; CertainTeed Gypsum and Ceilings
Inc.; Grand River Dam Authority; J.R. Simplot      USA, Inc.; Coffeyville Resources Nitrogen
Co.; Lansing Board of Water & Light; Linde         Fertilizers, LLC; Coffeyville Resources Refining
AG; Praxair, Inc.; Lotte Global Logistics          & Marketing, LLC; Wynnewood Refining
(North America), Inc.; Louisiana-Pacific           Company, LLC; East Dubuque Nitrogen



                                              30
      Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 31 of 40




Corporation; Lyondell Chemical Company;             Fertilizers, LLC; ConAgra Brands, Inc. f/k/a/
LyondellBasell Acetyls, LLC; Equistar               ConAgra Foods, Inc.; Virginia Electric and
Chemicals, LP; MillerCoors, LLC; Newell             Power Company,; Dominion Energy Fuel
Recycling Southeast, LLC; Peabody                   Services, Inc.; Dominion Energy South
Investments Corporation, Peabody Energy             Carolina, Inc.; Duke Energy Carolinas, LLC;
Corporation, Peabody Natural Resources              Duke Energy Florida, LLC; Duke Energy
Company, Peabody Midwest Mining LLC,                Progress, LLC; Duke Energy Indiana, LLC;
Peabody Powder River Mining LLC, Peabody            Duke Energy Kentucky, LLC; Duke Energy
Coulterville Mining, LLC, Peabody Coalsales,        Ohio, LLC; Progress Fuels, LLC; DEGS of
LLC f/k/a Coalsales, LLC, Coalsales II, LLC         Narrows, LLC; Duke Energy Generation
f/k/a Peabody Coalsales Company, Peabody            Services, Inc.; Eastman Chemical Company;
Coaltrade, LLC f/k/a Coaltrade, LLC and             Solutia Inc.; Taminco Corporation; Exxon
Peabody Coaltrade, Inc., Twentymile Coal,           Mobil Corporation; ExxonMobil Oil
LLC f/k/a Twentymile Coal Company;                  Corporation; ExxonMobil Global Services
Roseburg Forest Products Co.; Sims Group            Company; Imperial Oil; Imperial Oil Limited;
USA Holdings Corporation (f/k/a Sims Hugo           Canada Imperial Oil Limited; Grain Craft, Inc.;
Neu Corporation), Metal Management, Inc.,           Southeastern Mills, Inc.; Hyundai Motor
Simsmetal East LLC (f/k/a Sims Hugo Neu East        America, Inc.; IPSCO Tubulars Inc.; IPSCO
LLC and Hugo Neu Schnitzer East), Metal             Koppel Tubulars, LLC; IPSCO Tubulars (KY),
Management Northeast, Inc., Metal                   LLC; TMK NSG, LLC; Keystone Fuels, LLC;
Management Pittsburgh, Inc., SMM New                Conemaugh Fuels, LLC; Kia Motors America,
England Corporation (f/k/a Metal Management         Inc.; Lafarge North America, Inc., Holcim (US)
Connecticut, Inc.), SMM Southeast LLC, Metal        Inc.; Aggregate Industries Management, Inc.;
Management Midwest, Inc., Metal Management          Aggregate Industries - SWR, Inc.; Aggregate
Indiana, Inc., Metal Management Ohio, Inc.,         Industries - WCR, Inc.; Aggregate Industries
Sims Southwest Corporation (f/k/a Proler            Northeast Region, Inc.; Aggregate Industries -
Southwest LP and Proler Southwest                   MWR, Inc.; Bardon, Inc. (dba Aggregate
Corporation), SMM South Corporation (f/k/a          Industries Mid-Atlantic Region); Cement
Metal Management Alabama, Inc.), Metal              Transport, LTD; Geocycle LLC; Systech
Management Memphis, L.L.C., Sims Group              Environmental Corporation; Lafarge PNW,
USA Corporation, Simsmetal West LLC (f/k/a          Inc.; Lattimore Materials Corp.; Mercedes-Benz
Sims Hugo Neu West LLC), and Schiabo                USA, LLC; Motiva Enterprises LLC; NLMK
Larovo Corporation; Suzuki Motor of America,        USA, Inc.; NLMK Pennsylvania, LLC; Sharon
Inc.; TMS International, LLC; Total                 Coating, LLC; Northdown Industries, Inc.;
Petrochemicals & Refining USA, Inc.; Trammo,        Normerica Inc.; NOVA Chemicals, Inc.; NOVA
Inc.; Transrail, Inc.; Tropicana Products, Inc.,    Chemicals Corporation; NOVA Chemicals
Frito-Lay, Inc., and Bottling Group, LLC            (Canada) Ltd.; Old World Industries, LLC; PCS
operating as Pepsi Beverages Company; U.S.          Sales (USA), Inc.; Agrium (U.S.), Inc.; PCS
Silica Co.                                          Phosphate Company, Inc.; White Springs
                                                    Agricultural Chemicals, Inc; PCS Nitrogen,
                                                    Inc.; Phillips 66 Company; Shell Chemical LP,
                                                    Shell Chemicals Canada (f/k/a Shell Chemicals
                                                    Canada Ltd.) by its managing partner Shell
                                                    Canada Ltd.; Pennzoil-Quaker State Company
                                                    (formerly d/b/a SOPUS Products); Shell
                                                    Trading (US) Company; Equilon Enterprises



                                               31
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 32 of 40




s/ William J. Blechman                              LLC (d/b/a Shell Oil Products US or SOPUS);
Richard Alan Arnold, Esquire                        Talen Energy Supply, LLC f/k/a PPL Energy
William J. Blechman, Esquire                        Supply, LLC, on behalf of itself and its
Douglas H. Patton, Esquire                          subsidiaries and affiliates; Talen Energy
Michael A. Ponzoli, Esquire                         Marketing, LLC f/k/a PPL EnergyPlus, LLC;
Joshua B. Gray, Esquire                             Talen Generation, LLC f/k/a PPL Generation,
KENNY NACHWATLER, P.A.                              LLC (successor in interest to PPL Coal Supply,
1441 Brickell Avenue                                LLC); Talen Montana, LLC f/k/a PPL Montana,
Suite 1100                                          LLC; Martins Creek, LLC f/k/a PPL Martins
Miami, Florida 33131                                Creek, LLC; Brunner Island, LLC f/k/a PPL
Tel: (305) 373-1000                                 Brunner Island, LLC; Montour, LLC f/k/a PPL
E-mail: raa@knpa.com                                Montour, LLC; United Parcel Service, Inc., an
         wblechman@knpa.com                         Ohio Corporation; UPS Ground Freight, Inc.;
         dpatton@knpa.com                           Vulcan Materials Company; Legacy Vulcan,
         mponzoli@knpa.com                          LLC; Florida Rock Industries, Inc.; Atlantic
         jgray@knpa.com                             Granite LLC; CalMat Co.; Vulcan Aggregates
                                                    Company, LLC; Vulcan Construction Materials,
Attorneys for Plaintiffs Cemex, Inc.,               LLC; Fulton Concrete Company, LLC;
Clearwater Paper Corporation, The Goodyear          McCartney Construction Company, Inc.;
Tire & Rubber Company, Kraft Heinz Foods            Calhoun Asphalt Company, Inc.; Harper
Company, Lehigh Hanson, Inc., PotlatchDeltic        Brothers, LLC; Virginia Concrete Company,
Corporation, Rayonier Advanced Materials            LLC; Azusa Rock, LLC; Triangle Rock
Inc., Sterling Steel Company LLC., UPM-             Products, LLC; Aggregates USA, LLC; Chem-
Kymmene, Inc., and Unilever ASCC AG                 Marine Corporation of South Carolina; DMG
                                                    Equipment Company, LLC; R. C. Smith
                                                    Companies, LLC; Aggregates USA (Macon),
s/ David C. Eddy                                    LLC; Aggregates USA (Savannah), LLC;
David C. Eddy (DC Bar No. 250712)                   Aggregates USA (Sparta), LLC; WestRock
Dennis J. Lynch (admitted pro hac vice)             Company; WestRock Coated Board, LLC;
Travis C. Wheeler (DC Bar No. 484023)               WestRock Virginia, LLC; WestRock Texas, L.P.;
Chase C. Keibler (admitted pro hac vice)            WestRock CP, LLC; WestRock –Rex, LLC;
N EXSEN P RUET , LLC                                WestRock Southeast, LLC; WestRock Northwest,
1230 Main Street                                    LLC; WestRock Mill Company, LLC; WestRock
Suite 700                                           – Solvay, LLC; WestRock Minnesota
Columbia, S.C. 29201                                Corporation; WestRock Kraft Paper, LLC;
Tel: (803) 771-8900                                 WestRock Container, LLC; WestRock Longview,
E-mail: deddy@nexsenpruet.com                       LLC; Smurfit-Stone Container Canada Inc.; .;
         dlynch@nexsenpruet.com                     ETC Sunoco Holdings LLC (f/k/a Sunoco, Inc.);
         twheeler@nexsenpruet.com                   Sunoco (R&M), LLC (f/k/a Sunoco, Inc.
         ckeibler@nexsenpruet.com                   (R&M)); The J.M. Smucker Company; and
                                                    General Motors LLC
Attorneys for Plaintiffs Domtar Corporation;
Ford Motor Company; South Carolina Public
Service Authority; Anheuser-Busch, LLC; and
Anheuser-Busch Companies, LLC




                                               32
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 33 of 40




s/ Adam Carlis                                      s/ Joseph M. Vanek
Geoffrey L. Harrison, Esquire                       Joseph M. Vanek, Esquire
Shawn Raymond, Esquire                              David P. Germaine (admitted pro hac vice)
Adam Carlis, Esquire                                Martin Amaro (pro hac vice forthcoming)
Matt Wood, Esquire                                  SPERLING & SLATER, P.C.
SUSMAN GODFREY L.L.P.                               55 West Monroe Street
1000 Louisiana Street                               32nd Floor
Suite 5100                                          Chicago, Illinois 60603
Houston, Texas 77002                                Tel: (312) 641-3200
Tel: (713) 651-9366                                 Fax: (312) 641-6492
E-mail: gharrison@susmangodfrey.com                 E-mail: jvanek@sperling-law.com
         sraymond@susmangodfrey.com                          dgermaine@sperling-law.com
         acarlis@susmangodfrey.com                           mamaro@sperling-law.com
         mwood@susmangodfrey.com
                                                    Attorneys for Plaintiffs Kellogg Company and
Raj Mathur, Esquire                                 Mitsubishi Motors North America, Inc.
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas
32nd Floor                                          s/ Sandra L. Brown
New York, N.Y. 10019                                Sandra L.(D.C. Bar No. 452988)
Tel: (212) 729-2051                                 David A. Wilson (D.C. Bar No. 430400)
E-mail: rmathur@susmangodfrey.com                   David E. Benz (D.C. Bar No. 485868)
                                                    Joe Smith (D.C. Bar. No. 1010223)
Attorneys for Arkema Inc.; ArrMaz Products          THOMPSON HINE LLP
Inc.; Boise Cascade Company; CONSOL                 1919 M Street N.W., Suite 700
Energy, Inc.; Crowley Maritime Corporation,         Washington, D.C. 20036
Crowley Logistics, Inc., and Crowley Liner          Tel: (202) 331-8800
Services, Inc.; Grand River Dam Authority;          Fax: (202) 331-8330
J.R. Simplot Co.; Lansing Board of Water &          E-mail: sandra.brown@thompsonhine.com
Light; Lotte Global Logistics (North                         david.wilson@thompsonhine.com
America), Inc.; Lyondell Chemical Company;                   david.benz@thompsonhine.com
LyondellBasell Acetyls, LLC; Equistar                        joe.smith@thompsonhine.com
Chemicals, LP; MillerCoors, LLC; Peabody
Investments Corporation, Peabody Energy             Robert F. Ware, Esquire
Corporation, Peabody Natural Resources              Jennifer S. Roach, Esquire
Company, Peabody Midwest Mining LLC,                THOMPSON HINE LLP
Peabody Powder River Mining LLC, Peabody            127 Public Square, Suite 3900
Coulterville Mining, LLC, Peabody Coalsales,        Cleveland, Ohio 44114
LLC f/k/a Coalsales, LLC, Coalsales II, LLC         Tel: (216) 566-5500
f/k/a Peabody Coalsales Company, Peabody            Fax: (216) 566-5800
Coaltrade, LLC f/k/a Coaltrade, LLC and             E-mail: rob.ware@thompsonhine.com
Peabody Coaltrade, Inc., Twentymile Coal,                    jennifer.roach@thompsonhine.com
LLC f/k/a Twentymile Coal Company;
Roseburg Forest Products Co.; Sims Group,           Attorneys for Plaintiffs Alabama Power
USA Holdings Corporation (f/k/a Sims Hugo           Company, Georgia Power Company and
Neu Corporation), Metal Management, Inc.,           Mississippi Power Company; Northern



                                               33
      Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 34 of 40




Simsmetal East LLC (f/k/a Sims Hugo Neu              Indiana Public Service Company LLC; and
East LLC and Hugo Neu Schnitzer East),               Union Electric Company d/b/a Ameren
Metal Management Northeast, Inc., Metal              Missouri and Ameren Development Company
Management Pittsburgh, Inc., SMM New
England Corporation (f/k/a Metal
Management Connecticut, Inc.), SMM                   s/ Kristopher S. Davis
Southeast LLC, Metal Management Midwest,             Kristopher S. Davis (CA #193452)
Inc., Metal Management Indiana, Inc., Metal          George T. Caplan (CA #043821)
Management Ohio, Inc., Sims Southwest                FAEGRE DRINKER BIDDLE & REATH LLP
Corporation (f/k/a Proler Southwest LP and           1800 Century Park East
Proler Southwest Corporation), SMM South             Suite 1500
Corporation (f/k/a Metal Management                  Los Angeles, California 90067
Alabama, Inc.), Metal Management Memphis,            Tel: (310) 203-4000
L.L.C., Sims Group USA Corporation,                  Fax: (310) 229-1285
Simsmetal West LLC (f/k/a Sims Hugo Neu              E-mail: kristopher.davis@faegredrinker.com
West LLC), and Schiabo Larovo Corporation;                    george.caplan@faegredrinker.com
Suzuki Motor of America, Inc.; TMS
International, LLC; Total Petrochemicals &           William L. Roberts (MN # 0212763)
Refining USA, Inc.; Trammo, Inc.; Transrail,         Jonathan W. Dettmann (MN # 0265032)
Inc.; Tropicana Products, Inc., Frito-Lay,           Craig S. Coleman (MN # 0325491)
Inc., and Bottling Group, LLC operating as           FAEGRE DRINKER BIDDLE & REATH LLP
Pepsi Beverages Company; U.S. Silica Co.             2200 Wells Fargo Center
                                                     90 South Seventh Street
                                                     Minneapolis, Minnesota 55402
s/ David B. Helms                                    Tel: (612) 766-7000
David B. Helms, Esquire                              Fax: (612) 766-1600
GM LAW PC                                            E-mail: william.roberts@faegredrinker.com
8000 Maryland Avenue, Suite 1060                              jon.dettmann@faegredrinker.com
Clayton, Missouri 63105                                       craig.coleman@faegredrinker.com
Tel: (314) 474-1750
Fax: (816) 471-2221                                  Attorneys for Plaintiffs American Zinc
E-mail: davidh@gmlawpc.com                           Recycling Corp., Ascend Performance
                                                     Materials Operations LLC, Ingredion
s/ Kirk T. May                                       Incorporated, The Heritage Group dba
Kirk T. May, Esquire                                 Asphalt Refining Company, Asphalt Materials,
William D. Beil, Esquire                             Inc., Bituminous Materials and Supply, L.P.,
GM LAW PC                                            Emulsicoat, Inc., Laketon Refining
1201 Walnut, Suite 2000                              Corporation, Heritage Environmental
Kansas City, Missouri 64106                          Services, LLC, Rineco Chemical Industries,
Tel: (816) 471-7700                                  LLC, Heritage Transport, LLC, and Pizo
Fax: (816) 471-2221                                  Operating Company, LLC
E-mail: kirkm@ gmlawpc.com
          billb@ gmlawpc.com

Attorneys for Plaintiff Brady McCasland, Inc.
and Lansing Ethanol Services, LLC, et al.



                                                34
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 35 of 40




s/ Benjamin D. Brown                                s/ Eric S. Hochstadt
Benjamin D. Brown (DC Bar. No. 495836)              David J. Lender (admitted pro hac vice)
Robert A. Braun (DC Bar. No. 1023352)               Eric S. Hochstadt (admitted pro hac vice)
Leonardo Chingcuanco (DC Bar No. 1719708)           Luna Barrington (admitted pro hac vice)
COHEN MILSTEIN SELLERS & TOLL PLLC                  Sarah Ryu (admitted pro hac vice)
1100 New York Avenue                                WEIL, GOTSHAL & MENGES LLP
N.W. Fifth Floor                                    767 Fifth Avenue
Washington, D.C. 20005                              New York, N.Y. 10153
Tel: (202) 408-4600                                 Tel: (212) 310-8000
E-mail: bbrown@cohenmilstein.com                    Fax: (212) 310-8007
         rbraun@cohenmilstein.com                   E-mail: david.lender@weil.com
         lchingcuanco@cohenmilstein.com                       eric.hochstadt@weil.com
                                                              luna.barrington@weil.com
Attorneys for Plaintiffs Kawasaki Kisen                       sarah.ryu@weil.com
Kaisha, Ltd., “K” Line America, Inc., Yang
Ming Marine Transport Corp., Yang Ming              Carrie C. Mahan (D.C. Bar No. 459802)
(America) Corp., Nippon Yusen Kabushiki             WEIL, GOTSHAL & MENGES LLP
Kaisha, NYK Line (North America) Inc., Mitsui       2001 M. Street, N.W., Suite 600
O.S.K. Lines, Ltd. and MOLAM Legacy, Inc.           Washington, D.C. 20036
                                                    Tel: (202) 682-7000
                                                    Fax: (202) 857-0940
s/ James P. Denvir                                  E-mail: carrie.mahan@weil.com
James P. Denvir (D.C. Bar No. 284554)
Scott E. Gant (D.C. Bar No. 455392)                 Attorneys for Plaintiffs Cleveland-Cliffs
BOIES SCHILLER FLEXNER LLP                          Steel LLC (f/k/a ArcelorMittal USA LLC)
1401 New York Ave, NW                               and ArcelorMittal Dofasco G.P.
Washington, D.C. 20005
Tel: (202) 237-2727
Fax: (202) 237-6131                                 s/ Edward D. Hassi
E-mail: jdenvir@bsfllp.com                          Edward D. Hassi (D.C. Bar No. 1026776)
         sgant@bsfllp.com                           Leah S. Martin (D.C. Bar No. 1029757)
                                                    DEBEVOISE & PLIMPTON LLP
Stuart H. Singer (pro hac vice)                     801 Pennsylvania Avenue, N.W.
James Grippando (pro hac vice)                      Washington, D.C. 20004
BOIES SCHILLER FLEXNER LLP                          Tel: (202) 383-8000
401 East Las Olas Boulevard                         Fax: (202) 383 8118
Suite 1200                                          E-mail: thassi@debevoise.com
Fort Lauderdale, FL 33301                                   lmartin@debevoise.com
Tel: (954) 356-0011
E-mail: ssinger@bsfllp.com
         jgrippando@bsfllp.com

Attorneys for Plaintiffs Domino Foods, Inc.,
E.I. du Pont de Nemours and Company, and
The General Electric Company




                                               35
      Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 36 of 40




s/ Frank M. Lowrey IV                               Michael Schaper, Esquire
Frank M. Lowrey IV (pro hac vice)                   Tristan M. Ellis, Esquire
Tiana S. Mykkeltvedt (pro hac vice)                 DEBEVOISE & PLIMPTON LLP
Amanda D. Bradley (pro hac vice)                    919 Third Avenue
BONDURANT MIXSON & ELMORE LLP                       New York, N.Y. 10022
1201 West Peachtree Street, N.E., Suite 3900        Tel: (212) 909 6000
Atlanta, Georgia 30309                              Fax: (212) 909 6836
Tel: (404) 881-4100                                 E-mail: mschaper@debevoise.com
Fax: (404) 881-4111                                          tmellis@debevoise.com
E-mail: lowrey@bmelaw.com
         mykkeltvedt@bmelaw.com                     Attorneys for Plaintiffs Toyota Motor Sales,
         bradley@bmelaw.com                         U.S.A., Inc. and Toyota Canada Inc.

Attorneys for Plaintiff The General Electric        s/ Nathan P. Eimer
Company                                             Nathan P. Eimer (pro hac vice)
                                                    Daniel D. Birk (pro hac vice)
s/ Michael C. Dell’Angelo                           Susan Razzano (pro hac vice)
Michael C. Dell’Angelo, Esquire                     Benjamin Waldin (D.D.C. Bar No. IL0061)
Michael J. Kane, Esquire                            EIMER STAHL LLP
H. Laddie Montague, Jr., Esquire                    224 South Michigan Avenue
Michaela L. Wallin, Esquire                         Suite 1100
BERGER MONTAGUE PC                                  Chicago, Illinois 60604
1818 Market Street, Suite 3600                      Tel: (312) 660-7600
Philadelphia, PA 19103                              Fax: (312) 692-1718
Tel: (215) 875-3000                                 E-mail: neimer@eimerstahl.com
E-mail: mdellangelo@bm.net                                   dbirk@eimerstahl.com
         mkane@bm.net                                        srazzano@eimerstahl.com
         hlmontague@bm.net                                   bwaldin@eimerstahl.com
         mwallin@bm.net
                                                    Ryan J. Walsh (D.C. Bar No. 1029407)
Daniel J. Walker, Esquire                           EIMER STAHL LLP
BERGER MONTAGUE PC                                  10 East Doty Street
2001 Pennsylvania Avenue, N.W., Suite 300           Suite 800
Washington, D.C. 20006                              Madison, Wisconsin 53703
Tel: (202) 559-9745                                 Tel: (608) 441-5798
E-mail: dwalker@bm.net                              Fax: (608) 441-5707
                                                    E-mail: rwalsh@eimerstahl.com
Attorneys for Plaintiffs High Level
Management Venturers, Century Aluminum              Attorneys for Plaintiffs The Dow Chemical
Company, Century Aluminum of Kentucky,              Company, Union Carbide Corporation,
GP, NSA, GP, Century Aluminum of West               Amerchol Corporation, Umetco Minerals
Virginia, Inc., Century Aluminum of South           Corporation, Gerdau Ameristeel
Carolina, Inc., Andre M. Toffel, Trustee, on        Corporation, Gerdau Ameristeel US Inc.,
behalf of New Wei, Inc., et al., jointly            Gerdau Ameristeel Perth Amboy Inc.,
administered bankruptcy estates, and ABF            Gerdau Ameristeel Sayreville Inc.,
Freight System Inc.                                 Chaparral Steel Company, Chaparral Steel



                                               36
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 37 of 40




s/ Leo D. Caseria                                  Midlothian, LP, Chaparral (Virginia) Inc.,
Leo D. Caseria (DC Bar No. 1655936)                Sheffield Steel Corporation, Gerdau
SHEPPARD, MULLIN, RICHTER & HAMPTON                Macsteel, Inc., International Paper
2099 Pennsylvania Avenue, N.W.                     Company, GenOn Energy Management,
Suite 100                                          LLC, GenOn Power Midwest LP, and
Washington, D.C. 20006-6801                        GenOn REMA, LLC
Tel: (202) 747-1925
Fax: (202) 747-1901
E-mail: lcaseria@sheppardmullin.com                s/ Daniel B. Goldman
                                                   Daniel B. Goldman, Esquire
Helen C. Eckert, Esquire                           Steven S. Sparling, Esquire
Joy O. Siu, Esquire                                Daniel Lennard, Esquire
SHEPPARD, MULLIN, RICHTER & HAMPTON                Zachary C. Naidich, Esquire
Four Embarcadero Center                            KRAMER LEVIN NAFTALIS & FRANKEL LLP
17th Floor                                         1177 Avenue of the Americas
San Francisco, CA 94111-4109                       New York, N.Y. 10036
Tel: (415) 434-9100                                Tel: (212) 715-9100
Fax: (415) 434-3947                                Fax: (212) 715-8000
E-mail: heckert@sheppardmullin.com                 E-mail: dgoldman@kramerlevin.com
         jsiu@sheppardmullin.com                            ssparling@kramerlevin.com
                                                            dlennard@kramerlevin.com
Attorneys for Plaintiff CalPortland Company                 znaidich@kramerlevin.com

                                                   Attorneys for Plaintiffs The Procter &
s/ Conte C. Cicala                                 Gamble Company, The Procter & Gamble
Conte C. Cicala (CA Bar No. 173554)                Distributing LLC, The Procter & Gamble
CLYDE & CO US LLP                                  Manufacturing Company, The Procter &
Four Embarcadero Center                            Gamble Paper Products Company, Tronox
Suite 1350                                         Inc., and Tronox US Holdings Inc.
San Francisco, CA 94111
Tel: (415) 365-9800
Fax: (415) 365-9801                               s/ Ronald J. Aranoff
E-mail: conte.cicala@clydeco.us                   Ronald J. Aranoff, Esquire
                                                  Fletcher W. Strong, Esquire
Attorneys for Plaintiff Mitsui O.S.K. Lines, Ltd. William J. Hagan, Esquire
and MOLAM Legacy, Inc.                            WOLLMUTH MAHER & DEUTSCH LLP
                                                  500 Fifth Avenue
                                                  New York, N.Y. 10110
                                                  Tel: (212) 382-3300
                                                  Fax: (212) 382-0050
                                                  E-mail: raranoff@wmd-law.com
                                                           fstrong@wmd-law.com
                                                           whagan@wmd-law.com

                                                   Attorneys for Plaintiff Air Products and
                                                   Chemicals, Inc.



                                              37
     Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 38 of 40




s/ Tyrone R. Childress
Tyrone R. Childress, Esquire                  John M. Majoras (D.C. Bar # 474267)
Kelsey S. Bryan (D.C. Bar # 1034352)          Kristen Lejnieks (D.C. Bar # 502136)
JONES DAY                                     JONES DAY
555 South Flower Street                       51 Louisiana Avenue, N.W.
Fiftieth Floor                                Washington, D.C. 20001-2113
Los Angeles, CA 90071-2300                    Tel: (202) 879-3939
Tel: (213) 489-3939                           Fax: (202) 626-1700
Fax: (213) 243-2589                           E-mail: jmmajoras@jonesday.com
E-mail: tchildress@jonesday.com                        kalejnieks@jonesday.com
          kbryan@jonesday.com


s/ Daniel M. Wall
Daniel M. Wall, Esquire                       Allyson M. Maltas (D.C. Bar No. 494566)
Timothy L. O’Mara, Esquire                    LATHAM & WATKINS LLP
Tyler Young, Esquire                          555 Eleventh Street, N.W.
LATHAM & WATKINS LLP                          Suite 1000
505 Montgomery Street, Suite 2000             Washington, D.C. 20004-1304
San Francisco, CA 94111                       Tel: (202) 637-2200
Tel: (415) 391-0600                           E-mail: allyson.maltas@lw.com

s/ Matthew M. Collette
Matthew M. Collette (D.C. Bar No. 427167)     Leonard A. Gail, Esquire
Kathryn A. Robinette (D.C. Bar No. 1659218)   (Illinois State Bar No. 6199745)
MASSEY & GAIL LLP                             MASSEY & GAIL LLP
1000 Maine Avenue, S.W.                       50 E. Washington Street
Suite 450                                     Suite 400
Washington, D.C. 20024                        Chicago, Illinois 60602
Tel: (202) 795-3326                           Tel: (312) 283-1590
Fax: (312) 379-0467                           Fax: (312) 379-0467
E-mail: mcollette@masseygail.com              E-mail: lgail@masseygail.com
         krobinette@masseygail.com

            Counsel for Defendant Union Pacific Railroad Company pursuant to
                      the Notices of Appearance entered in each case




                                          38
      Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 39 of 40




s/ Glenn D. Pomerantz                          s/ Linda S. Stein
Glenn D. Pomerantz, Esquire                    Linda S. Stein (D.C. Bar No. 376217)
E. Martin Estrada, Esquire                     Molly Bruder Fox (D.C. Bar No. 981619)
Kuruvilla J. Olasa, Esquire                    STEPTOE & JOHNSON LLP
Anne K. Conley, Esquire                        1330 Connecticut Avenue, N.W.
MUNGER, TOLLES & OLSON LLP                     Washington, D.C. 20036
350 South Grand Avenue                         Tel: (202) 429-3000
50th Floor                                     E-mail: lstein@steptoe.com
Los Angeles, CA 90071                                   mbfox@steptoe.com
Tel: (213) 683-9100
E-mail: Glenn.Pomerantz@mto.com
         Martin.Estrada@mto.com                Jacobus P. van der Ven (D.C. Bar No. 1644774)
         Kuruvilla.Olasa@mto.com               MUNGER, TOLLES & OLSON LLP
         Anne.Conley@mto.com                   601 Massachusetts Ave., N.W.
                                               Suite 500E
Benjamin J. Horwich, Esquire                   Washington, D.C. 20001-5369
MUNGER, TOLLES & OLSON LLP                     Tel: (202) 220-1100
560 Mission Street                             E-mail: Jacobus.vanderven@mto.com
27th Floor
San Francisco, CA 94105
Tel: (415) 512-4000
E-mail: Ben.Horwich@mto.com

                 Attorneys for Defendant BNSF Railway Company pursuant to
                        the Notices of Appearance entered in each case


s/ Tara L. Reinhart
Tara L. Reinhart (D.C. Bar. No. 462106)          Ronald K. Wray II, Esquire
John R. Thornburgh II (D.C. Bar No. 1044137)     GALLIVAN, WHITE & BOYD P.A.
Thomas R. Gentry (D.C. Bar No. 1617060)          55 Beattie Place, Suite 1200
SKADDEN, ARPS, SLATE, MEAGHER & FLOM             Greenville, SC 29601
1440 New York Avenue, N.W.                       Tel: (864) 271-5362
Washington, D.C. 20005                           E-mail: rwray@GWBlawfirm.com
Tel: (202) 371-7000
E-mail: tara.reinhart@skadden.com
         john.thornburgh@skadden.com
         thomas.gentry@skadden.com

         Counsel for Defendant Norfolk Southern Railway Company pursuant to
                     the Notices of Appearance entered in each case




                                               39
           Case 1:20-mc-00008-BAH Document 667 Filed 06/14/21 Page 40 of 40




 s/ Kent A. Gardiner                               s/ David M. Wells
 Kent A. Gardiner (D.C. Bar No. 432081)            David M. Wells, Esquire
 Luke van Houwelingen (D.C. Bar No. 989950)        Anne Coxe Mesrobian, Esquire
 CROWELL & MORING LLP                              GUNSTER, YOAKLEY & STEWART, P.A.
 1001 Pennsylvania Avenue, N.W.                    One Independent Drive
 Washington, D.C. 20004                            Suite 2300
 Tel: (202) 624-2500                               Jacksonville, Florida 32202
 Fax: (202) 628-5116                               Tel: (904) 354-1980
 E-mail: KGardiner@crowell.com                     Primary E-mail: dwells@gunster.com
          LvanHouwelingen@crowell.com              Primary E-mail: amesrobian@gunster.com
                                                   Secondary E-mail: dculmer@gunster.com
 Juan A. Arteaga, Esquire                          Secondary E-mail: awinsor@gunster.com
 Mara R. Lieber, Esquire
 CROWELL & MORING LLP
 590 Madison Avenue
 20th Floor
 New York, N.Y. 10022
 Tel: (212) 223-4000
 Fax: (212) 223-4134
 E-mail: JArteaga@crowell.com
          MLieber@crowell.com

                   Counsel for Defendant CSX Transportation, Inc. pursuant to
                        the Notices of Appearance entered in each case




635607.2




                                              40
